                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0232-JCC
10                              Plaintiff,                     ORDER
11           v.

12   JENNIFER JENSEN et al.,

13                              Defendants.
14

15           This matter comes before the Court on the Government’s motion for a protective order
16   restraining certain forfeitable property (Dkt. No. 44). Defendants do not oppose the motion. The
17   Government requests entry of a protective order as to the following property (the “subject
18   property”):
19       1. Approximately $6,600.00 in U.S. currency; and
20       2. Approximately $20,944.01 in U.S. currency.
21   (See id. at 1.)
22           Having thoroughly considered the motion and the relevant record, the Court, pursuant to
23   21 U.S.C. § 853(e)(1)(A) and 18 U.S.C. § 983(a)(3)(C), hereby FINDS as follows:
24       1. Entry of a protective order restraining the subject property described above is appropriate
25           because there is probable cause to believe that the subject property is subject to forfeiture
26           in this case, and that such probable cause existed at the time the Honorable David W.


     ORDER
     CR19-0232-JCC
     PAGE - 1
 1         Christel, United States Magistrate Judge, issued the search and seizure warrant; and

 2      2. The subject property should be restrained to ensure it remains available for forfeiture as

 3         part of the indicted criminal case.

 4         Therefore, the Court hereby ORDERS as follows:

 5      1. The Government’s motion for a protective order restraining the subject property pending

 6         the conclusion of this case (Dkt. No. 44) is GRANTED; and

 7      2. The subject property shall remain in the custody of the United States, to include its

 8         federal agencies and/or their authorized agents or representatives, pending the conclusion
 9         of criminal forfeiture proceedings and/or further order of the Court.
10         DATED this 11th day of February 2020.




                                                         A
11

12

13
                                                         John C. Coughenour
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
